Citation Nr: 1420332	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1997 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a July 2013 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, the Veteran withdrew his request in a correspondence dated April 2014. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 


FINDING OF FACT

In April 2014 the Veteran specifically withdrew the issue of entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence dated April 2014, withdrew the issue of entitlement to service connection for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.




____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


